Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 17 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below regarding amplitude and non-linguistic analysis.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 17, in question recite:
“a first capture device…”. 
“a plurality of control devices…”
“a processing device…”
Such claims are believed to not exhibit:
without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Yohan et al. US 20180158460 A1 (hereinafter Lee) in view of Nomura; Kazuya US 20070219805 A1 (hereinafter Nomura) and further in view of MATSUO; Naoshi	US 20180033448 A1 (hereinafter MATSUO).
Re claims 1, 12, and 17, Lee teaches 
1. A control method, comprising: acquiring an adjustment instruction, wherein the adjustment instruction at a first capture device is determined according to first sound information; (a command at first device e.g. 0160 “adjust temperature…” or noise cancellation as an adjustment, sound at multiple devices received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)
acquiring a target device, wherein the target device is determined by information that characterizes an ambient sound; and (sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)
processing the adjustment instruction, such that the target device responds to the adjustment instruction.  (executing cancelling the noise from all the sound data received, sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lee to incorporate a target device as taught by Lee device embodiments 0154-0155 to allow for an n-th device to be a target device since it is not a primary or other first device picking up sound e.g. fig. 4 and 8.

However, Lee fails to teach
Nomura device output and user input overlap in time, are distinguished from one another 0071 0098 0107 with fig 3)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lee to incorporate the above claim limitations as taught by Nomura to allow for improving the multiple output device system of Lee to include the method of Nomura which will distinguish interfering audio (ambient sound) from user input, thereby distinguishing any number of output devices from the user input to isolate the user command as well as the intended device the user wishes to operate, such that overlapping system outputs are not considered commands.

	However, the combination while teaching analysis of audio such as magnitude and frequency (Lee 0149) as well as time series overlap analysis in Nomura, it fails to teach
wherein the second sound information is non-linguistic and includes amplitude information of the second sound. (MATSUO Abstract with 0005 fig. 3, and related paragraphs and figures)



Re claims 4, 15, and 18 Lee teaches 
4. The method according to claim 2, further comprising: sending capture instruction to the first capture device to control the first capture device to acquire the second sound information, wherein the capture instruction is generated based on the adjustment instruction.  (sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)



5. The method according to claim 2, wherein the information that characterizes the ambient sound to determine the target device further includes third sound information that characterizes the ambient sound.  (second, 3rd, nth, etc. sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)


Re claim 6, Lee teaches
6. The method according to claim 5, wherein the third sound information characterizes information produced by a plurality of controlled devices.  (multiple devices… sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)



7. The method according to claim 5, wherein the third sound information is acquired by a second capture device, and wherein the second capture device is a same device as the target device.  (can be same or different i.e. 3rd… sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)


Re claim 8, Lee teaches
8. The method according to claim 5, wherein the third sound information is acquired by a second capture device, different than the target device.  (can be same or different i.e. 3rd… sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)



9. The method according to claim 5, wherein: the target device is a controlled device used to match a sound content of the third sound information with a sound content of the second sound information.  (in the context of matching user sounds 0128)


Re claim 10, Lee teaches
10. The method according to claim 5, wherein:  -34-I iiorney Docket No. 00223.0139.OQUS Client Ref 16674 the target device is a controlled device used to match a generation time of the third sound information with a generation time of the second sound information.  (… time period received for both or interpolated as simply being received in general or in a given time… sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)


Re claim 11, Lee teaches

the adjustment instruction is determined in response to that an attribute of the first sound information satisfies a predetermined condition, (threshold, magnitude i.e. level of sound, and frequency 0149…sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)
the attribute includes one or more of an intensity of a loudness of the first sound information and a frequency of the first sound information, and (threshold, magnitude i.e. level of sound, and frequency 0149…sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)
the predetermined condition includes one or more of a predetermined intensity of the loudness and a predetermined frequency. (threshold, magnitude i.e. level of sound, and frequency 0149…sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)


Re claims 16 and 19, Lee teaches
19. (New) The system according to claim 17, wherein: the third sound information characterizes information produced by a plurality of controlled devices, the third sound information is acquired by a second capture device or a target device (multiple devices and can be same or different i.e. 3rd… sound at multiple devices both receiving sound and sending information, sound received including environmental sound 0121, 0148, 0154, 0155, 0128, 0233, fig. 4, 8, and associated figures)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim; Seungil	US 20140142934 A1
	ASR speech commands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov